Citation Nr: 9900698	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-41 735	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bipolar disorder, 
mixed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1980 to July 1992.

2.  On October 6, 1998, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested 
as to the issues of entitlement to increased ratings for the 
service-connected disabilities of the left and right knees.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to increased ratings for the service-connected disabilities 
of the left and right knees.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1996 rating action denied service connection for 
bipolar disorder and granted service connection for 
chondromalacia for the right and left knees.  A 10 percent 
disability evaluation was assigned for each knee.  The 
veteran was notified of this action by the regional office 
(RO) later that month.  The RO received a notice of 
disagreement (NOD) concerning all three issues in June 1996.  
The RO issued a statement of the case (SOC) later that month.  
The RO received a VA form 9, substantive appeal, in August 
1996.  Notably, the veteran failed to address the issues of 
increased ratings for the bilateral knee disabilities in her 
statements on the VA form 9.  Moreover, neither the veteran 
nor her representative addressed the issues of increased 
ratings for the bilateral knee disabilities in any other 
correspondence received before the February 21, 1997, 
deadline (a year after the issuance of the notice of the 
initial rating decision).  The Board notified the veteran of 
the inadequacy of her appeal in August 1998.  In October 
1998, the veteran responded that she did not wish to appeal 
the rating regarding her knee disabilities.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn the appeal 
concerning the issues of entitlement to increased ratings for 
the service-connected disabilities of the left and right 
knees and, hence, there remain no allegations of errors of 
fact or law for appellate consideration concerning these two 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed as to the issues of entitlement to 
increased ratings for the service-connected disabilities of 
the left and right knees.


REMAND

In regard to the issue of entitlement to service connection 
for bipolar disorder, further development is warranted.  A 
January 1995 VA social work services report reflects that the 
veteran stated that she began treatment for manic depression 
in 1990.  A review of the service medical reports reflects 
that in 1982, the veteran began receiving treatment at the 
United States Air Force Base Mental Health Clinic in 
Homestead, Florida.  She also received further mental health 
treatment between 1986 and 1990 at the Air Force base 
hospital in Little Rock, Arkansas.  The clinical notes 
indicate that more detailed records were maintained at the 
mental health clinic.  These records are not associated with 
the claims folder.  

Further, the January 1995 clinical notes indicate that the 
veteran was transferred from the Riverbend Center to 
Community Services Program in Florence, Florida.  The veteran 
also reported that she receives benefits from the Department 
of Health and Human Services, Social Security Administration 
(SSA).  It does not appear that the RO attempted to secure 
these records.  The United States Court of Veteran Appeals 
(Court) has held that where evidence in support of the 
veterans claim may be in his service record or other 
governmental records, the VA has the duty to obtain such 
records in order to develop fully the facts relevant to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  
Accordingly, the RO should secure records from the above 
mentioned facilities.

The case is REMANDED to the RO for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for her psychiatric 
disability, together with any necessary 
authorizations.  

2.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained, 
including the records from the Air Force 
Base Mental Health Clinic in Homestead, 
Florida (March to June 1982); the Air 
Force base hospital Mental Health Clinic 
in Little Rock, Arkansas (May 1986 to 
July 1990); the Community Services 
Program in Florence, Florida; and any 
additional providers identified by the 
veteran for which the necessary 
authorization has been provided.  If 
necessary, the RO should consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.  All records obtained should be 
associated with the claims file.  

3.  The RO should obtain from the SSA 
legible copies of the records pertinent 
to the appellant's claim for disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a bipolar disorder.  In so doing, the RO 
should conduct any additional 
development, including examination, that 
is warranted.

5.  If service connection for a bipolar 
disorder remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  If the RO deems that further examination is 
necessary, the appellant is hereby notified that it is the 
appellants responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
